Citation Nr: 0840781	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in November 2004, and 
the RO issued a statement of the case (SOC) in April 2005.  
The veteran filed a substantive appeal (via a hand-written 
statement (VA Form 21-4138)) in May 2005.

The Board notes that, during the pendency of this appeal, the 
appellant changed his representation from the Military Order 
of the Purple Heart to Disabled American Veterans, as 
reflected in the November 2006 Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22).  The Board recognizes the change in representation.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, and VA was unable to verify the occurrence of 
any of the veteran's potentially verifiable stressors; the 
record also presents no basis for VA to make additional 
attempts to independently corroborate any reported 
stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2004 pre-rating letter and an April 
2006 post-rating letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The April 2006 
letter also provided the veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The 
September 2004 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the May 2004 
letter.  Moreover, after issuance of the April 2006 letter, 
and opportunity for the veteran to respond, the February and 
March supplemental SOCs (SSOCs) reflect readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); military 
personnel records; VA treatment records; a letter from Dr. 
Hoeper, a private physician; the report of a June 2006 VA 
examination for PTSD; and command chronologies from the 
Marine Corps Archives and Special Collections.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.  

The record also presents no basis for an additional RO 
development of the claim.  The Board acknowledges the  
representative's October 2008 request to have the Marine 
Corps Archives and Special Collections verify the death of 
Private First Class (PFC) Lawson, one of the veteran's 
alleged stressors.  As will be discussed in greater detail 
below, a review of the record indicates the RO has already 
attempted to verify this stressor using a database of 
casualties, but there were no reported deaths matching the 
information provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The veteran has been diagnosed with PTSD  as indicated, for 
example, in the report of the June 2006 VA examination and 
the April 2005 letter from Dr. Hoeper.  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.   See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994).

The veteran has reported stressors relating to alleged 
experiences that occurred in Vietnam.  In an August 2004 
Information in Support of Claim for Service Connection for 
PTSD, the veteran reported that his "good buddy" was killed 
in February 1971 and he had to identify the body.  The 
veteran stated that his friend's name was PFC Lawson with the 
Headquarters & Supply Company of the 3rd Marine Division and 
that he died at a base in Da Nang.  The veteran also reported 
that something fell on a friend and cut off his legs.  He 
said this occurred in March 1971, but he could not remember 
the name of the person involved.  The report of the June 2006 
VA examination indicates the veteran said that his unit was 
attacked with rockets and mortars in January and February 
1971.  He also recounted an incident of rocket and mortar 
fire at an ammo dump called "Freedom Hill." 

The veteran has also reported stressors unrelated to military 
service.  The report of the June 2006 VA examination 
indicates the veteran said he began having difficulties in 
1998 after he was robbed.  He noted that it was also the same 
year that his father died and he quit working.  

The veteran's DD-Form 214 (Report of Separation from the 
Armed Forces of the United States), reflects that he served 
in Vietnam from December 1970 to April 1971.  His military 
personnel records indicate that during this time period he 
was assigned to Supply Company, 1st Force Service 
Regimen/Force Logistic Command (FSR/FLC) as a forklift 
operator.  It is also noted that he received the National 
Defense Service Medal, Vietnam Service Medal with one star, 
Vietnam Medal with device, and Rifle Sharpshooter Badge.  A 
record of combat history and expeditions notes that he 
participated in operations against communist aggression in 
Vietnam from December 1970 to April 1971.  None of these 
awards or records reflect that the veteran engaged in combat 
with the enemy, and there is otherwise no objective evidence 
in this regard.  

In this case, while the veteran's DD-Form 214 reflects 
service in Vietnam, and he has reported coming under enemy 
fire, there is simply no objective evidence verifying that 
the veteran's unit came under enemy fire.  As such, the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, and the Board is unable to accept 
the occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s). 

As regards any potentially verifiable in-service stressors, 
the Board notes that, 38 C.F.R. § 3.159(c)(2)(i) provides, 
"In the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  VA's Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 14(d) (Sept. 29, 2006), states that, "at a 
minimum, the veteran must provide the following: a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred."  

In May 2004 and April 2006 letters, the RO requested that the 
veteran provide specific information regarding his alleged 
stressors, including approximate dates, units involved, and 
the names of any individuals injured or killed.  In January 
2003, the veteran responded outlining the stressors mentioned 
above.

As mentioned, the RO attempted to verify the death of PFC 
Lawson by obtaining a list of all soldiers with the last name 
"Lawson" who were killed during the time period in 
question.  The list does not include any PFC Lawson enlisted 
with the Marine Corps who died in February 1971.

The RO requested that the Marine Corps University Archive 
attempt to independently verify the veteran's other alleged 
stressors.  In October 2006, the Marine Corps University 
Archives responded by providing command chronologies for 
Support Company, 1st FSR/FLC.  These records do not reflect 
any rocket or mortar fire, and, in fact, it was noted that 
the veteran's unit did not come under any close combat during 
the time period in question.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  The 
occurrence of a claimed in-service stressor has not been 
established independently, and the record does not present a 
basis for VA to make additional attempts to independently 
corroborate any reported stressor(s).  The Board also notes 
that the veteran also has not furnished any objective 
evidence to support the occurrence of any claimed in-service 
stressor.

As there is no credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


